DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant argues that Group I includes claim 58, therefore claim 58 should be examined.  However, claim 58 was already listed as part of Group I in the restriction requirement mailed 10/29/20. Claim 58 was withdrawn as not reading on the elected species, according to the election made by Applicant on 1/29/21. The claim does not read on the elected species and therefore was appropriately withdrawn. 

Claim Status
The amendments and arguments filed 11/12/21 are acknowledged. Claim 48 is cancelled. Claims 1-47 and 49-69 are pending. Claims 63-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 9, 15, 26, 28, 49-52, 55-56, 58, 60-62, and 68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/21.
Claims 1-8, 10-14, 16-25, 27, 29-47, 53-54, 57, 59, 67 and 69 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 11/12/21 have been considered. Signed copies are enclosed.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Objections Withdrawn
The objection to the abstract of the disclosure because the term “IL” contains an acronym and/or abbreviation that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to claims 1 and 7 because of the following informalities:  the claims contain an acronym and/or abbreviation that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
The rejection of claims 30-32, 34, 38, and 39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The rejection of claims 1-8, 10-14, 16-25, 27, 29, 33, 35-37, 40-47, and 69 is withdrawn in light of applicant’s amendments thereto. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are directed to a pharmaceutical composition comprising an anti-IL36R antibody or antigen binding fragments thereof at a concentration of 0.5 mg/ml to about 220 mg/ml, combined with a buffer at a concentration of about 20-80mM and a tonicifying agent at a concentration of about 100-250mM and having a pH from about 5 to about 8. The dependent claims define various agents that can be used for the tonicifying agent and buffer, as well as salts, surfactants and providing specific concentrations of components. There are two issues regarding written description in the claims. First, the antibody genus is not adequately described in claim 30, and is only defined by the function of binding to IL-36R. The instant specification provides 10 variable region pairs, which are structurally related. However, the claims encompass any antibody that binds to IL-36R, at any epitope. The specification does not provide a structure that correlates with this function, or a representative number of species for such a broad genus. 

The functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.
	Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn 
Regarding the species presented in the specification, in Abbvie v. Centocor (Fed. Cir. 2014), the Federal Circuit held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function (see MPEP 2163). A patent specification must set forth enough detail to allow a person of ordinary skill in the art to understand what is claimed and to recognize that the inventor invented what is claimed. In the case of DNA, an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention (see Lilly, 119 F.3d at 1566 (quoting Fiers, 984 F.2d 15 1171 ). 
The demonstration that a limited number of specific antibody formulations can achieve the required stability features of the rejected claims does not correlate to, generally, the ability of all anti-IL-36R antibody and antigen binding fragment formulations, including those of varying isotypes, to achieve the required stability parameters set forth in the instant claims just from being solubilized in any buffer, any tonicifying agent, or any other component or agent within a wide range of pH values, or in the presence of any number of other active ingredients or excipients. The functional characteristics of a 
As taught by Chang et al, proteins typically have a wide range of stability issues as a result of their complexity and delicate structural stability. See Chang et al, page 1, first paragraph (Chang, B.S. and Hershenson, S. 2002. Practical approaches to protein formulation development in "Rationale Design of stable protein formulations-theory and practice" (J.F. Carpenter and M.C. Manning eds.) Kluwer Academic/Plenum publishers, New York. pp. 1-25.) Chang also states that because proteins are complex molecules composed of numerous reactive chemical groups and delicate three-dimensional structures, identifying a set of conditions to keep all components stable is virtually impossible. See Chang, page 1, paragraph 1. The instant specification does not provide substantive evidence that the claimed formulation would comprise a stable antibody formulation for the entire genus of anti-IL-36R antibodies, or that all of the claimed excipients, buffers, and other agents would result in a formulation that meets the required functional characteristics of the claims. Without demonstration that a representative number of formulations within the broad genus of encompassed formulations that can include any one of the vast number of possible anti-IL-36R antibody/antigen binding species, the skilled artisan would not be able to reasonably predict the outcome of the claimed formulation, i.e. would not be able to accurately predict if the claimed composition would result in stable formulations for each claimed antibody species, which may have widely divergent physical and biological properties depending on the composition itself, antibody isotype, and/or antibody/antigen binding fragment amino acid sequence(s).  

The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by 
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. Applicant has amended the claims to include specific anti-IL-36R antibody species, therefore the claimed invention is sufficiently described for one of skill in the art. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. There are two issues with Applicant’s arguments. First, claim 30 was not amended to recite a specific antibody, and does not depend from a claim that recites specific antibodies. This claim still comprises the same issues with the antibody genus as previously described, which are included in the rejection above. 	Second, claims 31-32, 34, 38, and 39 require additional functions beyond mere binding to an antigen. Applicant has not provided either the structure of the formulation (i.e. components in specific concentrations or proportions) that would allow one of the encompassed antibodies to have the correlated functions in the rejected claims, or a representative number of species of formulations that would demonstrate for one of skill in the art that applicant was in possession of the genus of formulations.  As Applicant stated in arguments filed 11/12/21, “it is conventionally understood that antibodies with different sequences behave unpredictably under a variety of conditions including shaking, long-term storage, exposure to light, freeze-thawing process, lyophilization process, etc. It is unpredictable how one antibody would behave in a formulation that was prepared specifically with or for another antibody or protein. For example, a slight variation in formulation can destabilize a protein and result in aggregation. Protein aggregates generally have reduced activity and more importantly, greater immunogenicity potential because of the multiplicity of epitopes and/or conformational changes. Immunoglobulin aggregates have been shown to cause serious renal failure and anaphylactoid reactions such as headache, fever, and chills. See Wang et al., J Pharm Sci., Antibody Structure, 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claim 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained. The rejection of claims 27, 29, 38, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of applicant’s amendments thereto. 
In claim 39, part (c), terms or phrases are referenced parenthetically.  It is unclear, due to the presence of the parentheses, if the terms/phrases are intended as limitations of the claims, or are merely exemplary. It is recommended that if the terms in the parentheses are intended as limitations in the claim, the parentheses should be removed. 

Applicant’s Arguments
Applicant argues:
1. Applicant has amended the claim and the rejection should be withdrawn. 


1. The amendments do not address the issue in claim 39, and no arguments were presented to specifically address this aspect of the rejection. Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The rejection of claims 1-8, 10-14, 16-25, 27, 29-47, 53-54, 57, 59, 67 and 69 under 35 U.S.C. 103 as being unpatentable over Brown et al (US 9,023,995 B2; filed 11/14/12; published 5/5/15) in view of Brige et al (US 2012/0244158 A1; filed 9/3/10; published 9/27/12) is maintained. The rejection of claim 48 is rendered moot by cancellation of the claim. 

Brown et al describe the anti-IL-36R antibodies of the instant claims, where the antibodies have identical SEQ ID NO: to the instant claims (see entire reference, e.g. claims 1-36). The antibody can be in a sterile formulation that are in isotonic aqueous buffer (see e.g. column 74). The formulation can be supplied as a lyophilized powder or mixed with water or saline to form a pharmaceutical formulation (see e.g. column 74). The antibody can be found in a kit with multiple containers (see e.g. column 74). The package can contain instructions (see e.g. column 22). The pharmaceutical formulation can be administered by intramuscular, intravenous, subcutaneous and other administration methods (see e.g. column 73). The administration can be in prefilled syringes (see e.g. column 73).  
Brown et al do not describe the specific formulation components and concentrations of the instant claims. 
Brige et al teach a formulation comprising an aqueous carrier having a pH of 5.5 to 8 and comprising one or more single variable domains at a concentration of 1 mg/ml to 200 mg/ml, the formulation being formulated for human administration (see e.g. claim 1-28). The term “variable domain” can refer to part of an immunoglobulin or antibody that is responsible for antigen binding (see e.g. paragraphs [0148]-[0159]). The formulation can have components including a buffer at a concentration of 10 to 100 mM, such as an acetate buffer at pH 5.5-6.0, an excipient for 1-20% (w/v), a 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the formulation of Brige to provide known stabilized effects for the antibodies of Brown. As indicated by Brige, the formulations provide good stability under different storage, transportation and stress conditions (see e.g. abstract). Birge teaches that proteins such as therapeutic antibodies are often transported and stored, and it is therefore important that such proteins are preserved in terms of stability and biological activities under the various conditions such as different temperature and mechanical stress conditions (see paragraph [0005]). This stability prevents degradation due to short shelf life, and loss of biological activity resulting from chemical and/or physical stability (see e.g. paragraph [0006]). The advantage of increased stability provides the motivation to make the aforementioned modification of the antibody of Brown et al, based on the teachings of Brige et al, with a reasonable expectation of success. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            
Regarding the concentrations of the formulation components, one of ordinary skilled in the art would have been motivated to optimize the concentrations of various buffers, excipients and other components in the composition, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Applicant’s Arguments
Applicant argues:
1. As provided in the application as-filed, despite the information Brige et al. provide it is conventionally understood that antibodies with different sequences behave unpredictably under a variety of conditions including shaking, long-term storage, exposure to light, freeze-thawing process, lyophilization process, etc. It is unpredictable how one antibody would behave in a formulation that was prepared specifically with or for another antibody or protein. For example, a slight variation in formulation can destabilize a protein and result in aggregation. Protein aggregates generally have reduced activity and more importantly, greater immunogenicity potential because of the multiplicity of epitopes and/or conformational changes. Immunoglobulin aggregates have been shown to cause serious renal failure and anaphylactoid reactions such as headache, fever, and chills. See Wang et al., J Pharm Sci., Antibody Structure, Instability, and Formulation, 2007, 96(1):1- 26 (provided in an IDS herewith). Applicant submits that one of ordinary skill in the art familiar with the teachings of Brown et al. and Brige et al. fails to predict the instant claims, or have a reasonable expectation of success to modify these references to arrive at the present claims. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:

For the formulations of claims 31-32, 34, 38, and 39, it is noted that the claims all depend from claim 1, which requires only generic formulation components of “a buffer” and “a tonicifying agent” without specifying any species of those genera, or the concentrations or proportions that are required. The combination of the references presents a formulation that reads on the broad genus of formulations in the instant claims, and is therefore presumed to have the same functionality. Additionally, as indicated by Brige, the formulations provide good stability under different storage, transportation and stress conditions. One of skill in the art would be reasonably motivated to increase stability of an antibody formulation or storage and shipping, and the components of Brige are actually more narrowly defined than those of the instant claims. There is also no indication of criticality for any specific formulation within the instant claims. According to MPEP 2144.05, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
1. The provisional rejection of claims 1-8, 10-14, 16-25, 27, 29-47, 53-54, 57, 59, 67 and 69 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, and 8-10 of copending Application No. 15/935,519 (reference application) in view of Brige et al (US 2012/0244158 A1; filed 9/3/10; published 9/27/12) is maintained. It is noted that this application has been allowed, and if a patent is issued the rejection will no longer be provisional. The rejection of claim 48 is rendered moot by cancellation of the claim. 
  Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to an antibody formulation comprising an anti-IL-36R antibody or antigen binding fragment thereof, at a concentration of about 0.5-222 mg/ml, a buffer at a concentration of 20mM to about 80mM, and a tonicifying agent at a concentration of 100-250 mM, where the composition has a pH in the range of about 5 to about 8. The formulation can be in a liquid or powder form, and the concentration can be 20, 60, or 150 mg/ml. The buffer can be an acetate buffer. The tonicifying agent can be sucrose. The formulation can comprise a stabilizer at a concentration of 0-80 mM, wherein the stabilizer can be L-arginine. It is noted that the requirement for “0 mM” of stabilizer means that the stabilizer may not be present in the formulation. Therefore, the claim is interpreted to 
The copending claims are directed to a method for treatment of a patient with inflammatory bowel disease or a variety of other inflammatory and autoimmune diseases, comprising administering an anti-IL-36R antibody in combination with a TNF inhibitor (see e.g. claims 1, 4-6, and 8-10). The antibodies are the anti-IL-36R antibodies of the instant claims, where the antibodies have identical SEQ ID NO: to the instant claims (see entire reference, e.g. claims 1-36). 
The copending claims do not describe the specific formulation components and concentrations of the instant claims. 
Brige et al teach a formulation comprising an aqueous carrier having a pH of 5.5 to 8 and comprising one or more single variable domains at a concentration of 1 mg/ml to 200 mg/ml, the formulation being formulated for human administration (see e.g. claim 1-28). The term “variable domain” can refer to part of an immunoglobulin or antibody that is responsible for antigen binding (see e.g. paragraphs [0148]-[0159]). The formulation can have components including a buffer at a concentration of 10 to 100 mM, such as an acetate buffer at pH 5.5-6.0, an excipient for 1-20% (w/v), a surfactant of 0.001%-1% that can be Tween 20, which is the trade name for polysorbate 20, and an inorganic salt concentration of 150mM or lower (see e.g. claim 1). The formulation allows for a polypeptide stability and solubility with several functional characteristics (see e.g. claim 6). The formulation can comprise an excipient that is sucrose (see e.g. claim 11-12). The sucrose can be at a concentration of 1-10% (w:v). Since the molecular weight of sucrose is 342.3 g/mol, this would be a concentration of 30-300 mM.  The composition can be in a container, pharmaceutical unite dosage form, kit or other administration forms (see e.g. claims 21-28). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the formulation of Brige to provide known stabilized effects for the antibodies of the copending claims. As indicated by Brige, the formulations provide good stability under different storage, transportation and stress conditions (see e.g. abstract). Birge teaches that proteins such as therapeutic 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            
Regarding the concentrations of the formulation components, one of ordinary skilled in the art would have been motivated to optimize the concentrations of various buffers, excipients and other components in the composition, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson. 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & 
The Federal Circuit held in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010) that claims of a later patent can be held invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. In this case, U.S. 4,808,614 (‘614) patent claimed gemcitabine and methods of using gemcitabine for treating viral infections.  The patent also disclosed (but did not claim) using these compounds to fight cancer.  U.S. 5,464,826 (‘826) patent claimed methods of using gemcitabine for treating cancer. The Federal Circuit found that “The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgment that the asserted claims, claims 2, 6, and 7, of the '826 patent are invalid for obviousness-type double patenting over the '614 patent.”  Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). This is similar to the instant application as compared to the copending application. The copending application claims the use of the product of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Arguments
Applicant argues:
1. As provided in the application as-filed, despite the information Brige et al. provide it is conventionally understood that antibodies with different sequences behave unpredictably under a variety of conditions including shaking, long-term storage, exposure to light, freeze-thawing process, lyophilization process, etc. It is unpredictable how one antibody would behave in a formulation that was prepared specifically with or for another antibody or protein. For example, a slight variation in formulation can destabilize a protein and result in aggregation. Protein aggregates generally have reduced activity and more importantly, greater immunogenicity potential because of the multiplicity of epitopes and/or conformational changes. Immunoglobulin aggregates have been shown to cause serious renal failure and anaphylactoid reactions such as headache, fever, and chills. See Wang et al., J Pharm Sci., Antibody Structure, Instability, and Formulation, 2007, 96(1):1- 26 (provided in an IDS herewith). Applicant submits that one of ordinary skill in the art familiar with the teachings of Brown et al. and 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. With the exception of claims 31-32, 34, 38, and 39, the claims do not require any specific functional capability such as long-term storage stability, stabilized formulations, prevention of aggregation, etc. Therefore, Applicant is reading limitations into the claims from the specification that are not actually required. According to MPEP 2145, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, this argument is not sufficient to overcome the rejection. 
For the formulations of claims 31-32, 34, 38, and 39, it is noted that the claims all depend from claim 1, which requires only generic formulation components of “a buffer” and “a tonicifying agent” without specifying the species of those genera, or the concentrations or proportions that are required. The combination of the references presents a formulation that reads on the broad genus of formulations in the instant claims, and is therefore presumed to have the same functionality. Additionally, as indicated by Brige, the formulations provide good stability under different storage, transportation and stress conditions. One of skill in the art would be reasonably motivated to increase stability of an antibody formulation or storage and shipping, and the components of Brige are actually more narrowly defined than those of the instant claims. There is also no indication of criticality for any specific formulation within the instant claims. According to MPEP 2144.05, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

2.  The provisional rejection of claims 1-8, 10-14, 16-25, 27, 29-47, 53-54, 57, 59, 67 and 69 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 16-19, 27-30, 33-40, and 45-46 of copending Application No. 16/717,413 (reference application) in view of Brige et al (US 2012/0244158 A1; filed 9/3/10; published 9/27/12) is maintained. The rejection of claim 48 is rendered moot by cancellation of the claim. 
 Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to an antibody formulation comprising an anti-IL-36R antibody or antigen binding fragment thereof, at a concentration of about 0.5-222 mg/ml, a buffer at a concentration of 20mM to about 80mM, and a tonicifying agent at a concentration of 100-250 mM, where the composition has a pH in the range of about 5 to about 8. The formulation can be in a liquid or powder form, and the concentration can be 20, 60, or 150 mg/ml. The buffer can be an acetate buffer. The tonicifying agent can be sucrose. The formulation can comprise a stabilizer at a concentration of 0-80 mM, wherein the stabilizer can be L-arginine. It is noted that the requirement for “0 mM” of stabilizer means that the stabilizer may not be present in the formulation. Therefore, the claim is interpreted to read on formulations that lack L-arginine. The formulation can have a salt of about 0-about 150 mM. As indicated for the salt, the presence of a requirement for “0 mM” salt means that the salt does not have to be present in the formulation. The formulation can comprise a surfactant such as polysorbate 20, at around 0.4 g/L. The formulation will have specific functional characteristics as outlined in 31, 32, 34, 38 and 39. The formulation can be sterile, and can be reconstituted with water. The pharmaceutical product can be in a pre-assembled injection device, or in a kit, which can be administered for intramuscular, subcutaneous, self-administration. The antibody can have the sequences as shown in claim 48, 53, 54, 57, 59, and 67. 
The copending claims are directed to the anti-IL-36R antibodies of the instant claims, where the antibodies have identical SEQ ID NO: to the instant claims (see entire reference, e.g. claims 1-5, 16-19, 27-30, 33-40, and 45-46). 
The copending claims do not describe the specific formulation components and concentrations of the instant claims. 
Brige et al teach a formulation comprising an aqueous carrier having a pH of 5.5 to 8 and comprising one or more single variable domains at a concentration of 1 mg/ml to 200 mg/ml, the formulation being formulated for human administration (see e.g. claim 1-28). The term “variable domain” can refer to part of an immunoglobulin or antibody that is responsible for antigen binding (see e.g. paragraphs [0148]-[0159]). The formulation can have components including a buffer at a concentration of 10 to 100 mM, such as an acetate buffer at pH 5.5-6.0, an excipient for 1-20% (w/v), a surfactant of 0.001%-1% that can be Tween 20, which is the trade name for polysorbate 20, and an inorganic salt concentration of 150mM or lower (see e.g. claim 1). The formulation allows for a 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the formulation of Brige to provide known stabilized effects for the antibodies of the copending claims. As indicated by Brige, the formulations provide good stability under different storage, transportation and stress conditions (see e.g. abstract). Birge teaches that proteins such as therapeutic antibodies are often transported and stored, and it is therefore important that such proteins are preserved in terms of stability and biological activities under the various conditions such as different temperature and mechanical stress conditions (see paragraph [0005]). This stability prevents degradation due to short shelf life, and loss of biological activity resulting from chemical and/or physical stability (see e.g. paragraph [0006]). The advantage of increased stability provides the motivation to make the aforementioned modification of the antibody of the copending claims, based on the teachings of Brige et al, with a reasonable expectation of success. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            
Regarding the concentrations of the formulation components, one of ordinary skilled in the art would have been motivated to optimize the concentrations of various buffers, excipients and other components in the composition, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s arguments are the same as for the rejection under 35 USC 103 and non-statutory patenting above. The arguments have been addressed above and the rejection is maintained.

3. The provisional rejection of claims 1-8, 10-14, 16-25, 27, 29-47, 53-54, 57, 59, 67 and 69 on the ground of nonstatutory double patenting as being unpatentable over claims 75-94 of copending Application No. 16/722,133 (reference application) is maintained. The rejection of claim 48 is rendered moot by cancellation of the claim. 
 Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to an antibody formulation comprising an anti-IL-36R antibody or antigen binding fragment thereof, at a concentration of about 0.5-222 mg/ml, a buffer at a concentration of 20mM to about 80mM, and a tonicifying agent at a concentration of 100-250 mM, where the composition has a pH in the range of about 5 to about 8. The formulation can be in a liquid or powder form, and the concentration can be 20, 60, or 150 mg/ml. The buffer can be an acetate buffer. The tonicifying agent can be sucrose. The formulation can comprise a stabilizer at a concentration of 0-80 mM, wherein the stabilizer can be L-arginine. It is noted that the requirement for “0 mM” of stabilizer means that the stabilizer may not be present in the formulation. Therefore, the claim is interpreted to read on formulations that lack L-arginine. The formulation can have a salt of about 0-about 150 mM. As indicated for the salt, the presence of a requirement for “0 mM” salt means that the salt does not have 
The copending claims are directed to a method for treatment of a patient with palmoplantar pustulosis (PPP), which is an inflammatory disease, comprising administering an anti-IL-36R antibody (see e.g. claims 75-94). The IL-36R antibodies are identical in sequence to the instant antibodies, and each SEQ ID NO corresponds to the same SEQ ID NO: as the antibodies in the instant specification. 
The copending claims do not describe the specific formulation components and concentrations of the instant claims. 
Brige et al teach a formulation comprising an aqueous carrier having a pH of 5.5 to 8 and comprising one or more single variable domains at a concentration of 1 mg/ml to 200 mg/ml, the formulation being formulated for human administration (see e.g. claim 1-28). The term “variable domain” can refer to part of an immunoglobulin or antibody that is responsible for antigen binding (see e.g. paragraphs [0148]-[0159]). The formulation can have components including a buffer at a concentration of 10 to 100 mM, such as an acetate buffer at pH 5.5-6.0, an excipient for 1-20% (w/v), a surfactant of 0.001%-1% that can be Tween 20, which is the trade name for polysorbate 20, and an inorganic salt concentration of 150mM or lower (see e.g. claim 1). The formulation allows for a polypeptide stability and solubility with several functional characteristics (see e.g. claim 6). The formulation can comprise an excipient that is sucrose (see e.g. claim 11-12). The sucrose can be at a concentration of 1-10% (w:v). Since the molecular weight of sucrose is 342.3 g/mol, this would be a concentration of 30-300 mM.  The composition can be in a container, pharmaceutical unite dosage form, kit or other administration forms (see e.g. claims 21-28). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the formulation of Brige to provide known stabilized effects for the antibodies of the copending claims. As indicated by Brige, the formulations provide good stability under different storage, transportation and stress conditions (see e.g. abstract). Birge teaches that proteins such as therapeutic antibodies are often transported and stored, and it is therefore important that such proteins are preserved in terms of stability and biological activities under the various conditions such as different temperature and mechanical stress conditions (see paragraph [0005]). This stability prevents 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            
Regarding the concentrations of the formulation components, one of ordinary skilled in the art would have been motivated to optimize the concentrations of various buffers, excipients and other components in the composition, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson. 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc, v. Biocraft Laboratories Inc.. 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling. 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler. 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s arguments are the same as for the rejection under 35 USC 103 and non-statutory patenting above. The arguments have been addressed above and the rejection is maintained. 

4. The provisional rejection of claims 1-8, 10-14, 16-25, 27, 29-47, 53-54, 57, 59, 67 and 69 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 15, and 19-38 of copending Application No. 17/095,882 (reference application) is maintained. The rejection of claim 48 is rendered moot by cancellation of the claim. 
 Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to an antibody formulation comprising an anti-IL-36R antibody or antigen binding fragment thereof, at a concentration of about 0.5-222 mg/ml, a buffer at a concentration of 20mM to about 80mM, and a tonicifying agent at a concentration of 100-250 mM, where the composition has a pH in the range of about 5 to about 8. The formulation can be in a liquid or powder form, and the concentration can be 20, 60, or 150 mg/ml. The buffer can be an acetate buffer. The tonicifying agent can be sucrose. The formulation can comprise a stabilizer at a concentration of 0-80 mM, wherein the stabilizer can be L-arginine. It is noted that the requirement for “0 mM” of stabilizer means that the stabilizer may not be present in the formulation. Therefore, the claim is interpreted to 
The copending claims are directed to a method for treatment of a patient with inflammatory bowel disease, including Crohn’s disease, comprising administering an anti-IL-36R antibody in combination with a TNF inhibitor (see e.g. claims 1-8, 15, and 19-38). The IL-36R antibodies are identical in sequence to the instant antibodies, and each SEQ ID NO corresponds to the same SEQ ID NO: as the antibodies in the instant specification. 
The copending claims do not describe the specific formulation components and concentrations of the instant claims. 
Brige et al teach a formulation comprising an aqueous carrier having a pH of 5.5 to 8 and comprising one or more single variable domains at a concentration of 1 mg/ml to 200 mg/ml, the formulation being formulated for human administration (see e.g. claim 1-28). The term “variable domain” can refer to part of an immunoglobulin or antibody that is responsible for antigen binding (see e.g. paragraphs [0148]-[0159]). The formulation can have components including a buffer at a concentration of 10 to 100 mM, such as an acetate buffer at pH 5.5-6.0, an excipient for 1-20% (w/v), a surfactant of 0.001%-1% that can be Tween 20, which is the trade name for polysorbate 20, and an inorganic salt concentration of 150mM or lower (see e.g. claim 1). The formulation allows for a polypeptide stability and solubility with several functional characteristics (see e.g. claim 6). The formulation can comprise an excipient that is sucrose (see e.g. claim 11-12). The sucrose can be at a concentration of 1-10% (w:v). Since the molecular weight of sucrose is 342.3 g/mol, this would be a concentration of 30-300 mM.  The composition can be in a container, pharmaceutical unite dosage form, kit or other administration forms (see e.g. claims 21-28). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the formulation of Brige to provide known stabilized effects for the antibodies of the copending claims. As indicated by Brige, the formulations provide good stability under different storage, transportation and stress conditions (see e.g. abstract). Birge teaches that proteins such as therapeutic 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            
Regarding the concentrations of the formulation components, one of ordinary skilled in the art would have been motivated to optimize the concentrations of various buffers, excipients and other components in the composition, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson. 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & 
The Federal Circuit held in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010) that claims of a later patent can be held invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. In this case, U.S. 4,808,614 (‘614) patent claimed gemcitabine and methods of using gemcitabine for treating viral infections.  The patent also disclosed (but did not claim) using these compounds to fight cancer.  U.S. 5,464,826 (‘826) patent claimed methods of using gemcitabine for treating cancer. The Federal Circuit found that “The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgment that the asserted claims, claims 2, 6, and 7, of the '826 patent are invalid for obviousness-type double patenting over the '614 patent.”  Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). This is similar to the instant application as compared to the copending application. The copending application claims the use of the product of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s arguments are the same as for the rejection under 35 USC 103 and non-statutory patenting above. The arguments have been addressed above and the rejection is maintained.

5. The provisional rejection of claims 1-8, 10-14, 16-25, 27, 29-47, 53-54, 57, 59, 67 and 69 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 21, 24-26, and 30-38 of copending Application No. 17/101,126 (reference application) is maintained. The rejection of claim 48 is rendered moot by cancellation of the claim. 
 Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to an antibody formulation comprising an anti-IL-36R antibody or antigen binding fragment thereof, at a concentration of about 0.5-222 mg/ml, a buffer at a concentration of 20mM to about 80mM, and a tonicifying agent at a concentration of 100-250 mM, where the composition has a pH in the range of about 5 to about 8. The formulation can be in a liquid or powder form, and the concentration can be 20, 60, or 150 mg/ml. The buffer can be an acetate buffer. 
The copending claims are directed to a method for treatment of a patient with generalized pustular psoriasis, which is an inflammatory disease and type of psoriasis, comprising administering an anti-IL-36R antibody (see e.g. claims 1-19, 21, 24-26, and 30-38). The IL-36R antibodies are identical in sequence to the instant antibodies, and each SEQ ID NO corresponds to the same SEQ ID NO: as the antibodies in the instant specification. 
The copending claims do not describe the specific formulation components and concentrations of the instant claims. 
Brige et al teach a formulation comprising an aqueous carrier having a pH of 5.5 to 8 and comprising one or more single variable domains at a concentration of 1 mg/ml to 200 mg/ml, the formulation being formulated for human administration (see e.g. claim 1-28). The term “variable domain” can refer to part of an immunoglobulin or antibody that is responsible for antigen binding (see e.g. paragraphs [0148]-[0159]). The formulation can have components including a buffer at a concentration of 10 to 100 mM, such as an acetate buffer at pH 5.5-6.0, an excipient for 1-20% (w/v), a surfactant of 0.001%-1% that can be Tween 20, which is the trade name for polysorbate 20, and an inorganic salt concentration of 150mM or lower (see e.g. claim 1). The formulation allows for a polypeptide stability and solubility with several functional characteristics (see e.g. claim 6). The formulation can comprise an excipient that is sucrose (see e.g. claim 11-12). The sucrose can be at a concentration of 1-10% (w:v). Since the molecular weight of sucrose is 342.3 g/mol, this would be a concentration of 30-300 mM.  The composition can be in a container, pharmaceutical unite dosage form, kit or other administration forms (see e.g. claims 21-28). 
prima facie obvious to one of ordinary skill in the art at the time of the invention to use the formulation of Brige to provide known stabilized effects for the antibodies of the copending claims. As indicated by Brige, the formulations provide good stability under different storage, transportation and stress conditions (see e.g. abstract). Birge teaches that proteins such as therapeutic antibodies are often transported and stored, and it is therefore important that such proteins are preserved in terms of stability and biological activities under the various conditions such as different temperature and mechanical stress conditions (see paragraph [0005]). This stability prevents degradation due to short shelf life, and loss of biological activity resulting from chemical and/or physical stability (see e.g. paragraph [0006]). The advantage of increased stability provides the motivation to make the aforementioned modification of the antibody of the copending claims, based on the teachings of Brige et al, with a reasonable expectation of success. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            
Regarding the concentrations of the formulation components, one of ordinary skilled in the art would have been motivated to optimize the concentrations of various buffers, excipients and other components in the composition, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson. 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of 
The Federal Circuit held in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010) that claims of a later patent can be held invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. In this case, U.S. 4,808,614 (‘614) patent claimed gemcitabine and methods of using gemcitabine for treating viral infections.  The patent also disclosed (but did not claim) using these compounds to fight cancer.  U.S. 5,464,826 (‘826) patent claimed methods of using gemcitabine for treating cancer. The Federal Circuit found that “The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgment that the asserted claims, claims 2, 6, and 7, of the '826 patent are invalid for obviousness-type double patenting over the '614 patent.”  Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). This is similar to the instant application as compared to the copending application. The copending application claims the use of the product of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s arguments are the same as for the rejection under 35 USC 103 and non-statutory patenting above. The arguments have been addressed above and the rejection is maintained.

6. The rejection of claims 1-8, 10-14, 16-25, 27, 29-47, 53-54, 57, 59, 67 and 69 on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,023,995 (referred to as “Brown;” filed 11/14/12; published 5/5/15) in view of Brige et al (US 2012/0244158 A1; filed 9/3/10; published 9/27/12) is maintained. The rejection of claim 48 is rendered moot by cancellation of the claim. 
 Although the claims at issue are not identical, they are not patentably distinct from each other. 

Brown et al describe the anti-IL-36R antibodies of the instant claims, where the antibodies have identical SEQ ID NO: to the instant claims (see entire reference, e.g. claims 1-36). The antibody can be in a sterile formulation that are in isotonic aqueous buffer (see e.g. column 74). The formulation can be supplied as a lyophilized powder or mixed with water or saline to form a pharmaceutical formulation (see e.g. column 74). The antibody can be found in a kit with multiple containers (see e.g. column 74). The package can contain instructions (see e.g. column 22). The pharmaceutical formulation can be administered by intramuscular, intravenous, subcutaneous and other administration methods (see e.g. column 73). The administration can be in prefilled syringes (see e.g. column 73).  
Brown et al do not describe the specific formulation components and concentrations of the instant claims. 
Brige et al teach a formulation comprising an aqueous carrier having a pH of 5.5 to 8 and comprising one or more single variable domains at a concentration of 1 mg/ml to 200 mg/ml, the formulation being formulated for human administration (see e.g. claim 1-28). The term “variable domain” can refer to part of an immunoglobulin or antibody that is responsible for antigen binding (see e.g. paragraphs [0148]-[0159]). The formulation can have components including a buffer at a concentration of 10 to 100 mM, such as an acetate buffer at pH 5.5-6.0, an excipient for 1-20% (w/v), a 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the formulation of Brige to provide known stabilized effects for the antibodies of Brown. As indicated by Brige, the formulations provide good stability under different storage, transportation and stress conditions (see e.g. abstract). Birge teaches that proteins such as therapeutic antibodies are often transported and stored, and it is therefore important that such proteins are preserved in terms of stability and biological activities under the various conditions such as different temperature and mechanical stress conditions (see paragraph [0005]). This stability prevents degradation due to short shelf life, and loss of biological activity resulting from chemical and/or physical stability (see e.g. paragraph [0006]). The advantage of increased stability provides the motivation to make the aforementioned modification of the antibody of Brown et al, based on the teachings of Brige et al, with a reasonable expectation of success. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            
Regarding the concentrations of the formulation components, one of ordinary skilled in the art would have been motivated to optimize the concentrations of various buffers, excipients and other components in the composition, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Applicant’s arguments are the same as for the rejection under 35 USC 103 and non-statutory patenting above. The arguments have been addressed above and the rejection is maintained.

\Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	3/9/22

/BRIAN GANGLE/               Primary Examiner, Art Unit 1645